Case 3:19-cv-00558-TJC-PDB Document 4 Filed 05/13/19 Page 1 of 3 PageID 39




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



 DEJA KNOWLTON,

                Plaintiff,

 v.                                                    CASE NO. 3:19-CV-00558-TJC-PDB

 CONSUMER DIRECT FOR
 FLORIDA, LLC,

                Defendant.

         DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
             TO FILE A RESPONSE TO PLAINTIFF’S COMPLAINT

        Pursuant to Rule 6 of the Federal Rules of Civil Procedure, defendant Consumer

 Direct for Florida, LLC (“Defendant”), respectfully moves for a thirty (30) day extension of

 time to file a response to plaintiff’s Complaint. In support of this request, Defendant states as

 follows:

        1.      On May 10, 2019, Defendant removed this action to this Court based upon

 federal jurisdiction. See Defendant’s Notice of Removal. ECF No. 1.

        2.      Defendant did not file a response to the Complaint in state court prior to

 removing this action to this Court. Therefore, pursuant to Rule 81(c) of the Federal Rules of

 Civil Procedure, Defendant’s response is currently due on May 17, 2019.

        3.      Defendant and its counsel are evaluating the allegations in the Complaint in

 order to formulate a proper response thereto. Defendant’s counsel has also reached out to

 plaintiff’s counsel so that they may confer regarding the allegations. As such, Defendant
Case 3:19-cv-00558-TJC-PDB Document 4 Filed 05/13/19 Page 2 of 3 PageID 40




 requests that its deadline to respond to the Complaint be extended to through and including

 Monday, June 17, 2019.

                                 MEMORANDUM OF LAW

        Under Federal Rule of Civil Procedure 6(b), “[w]hen an act may or must be done

 within a specified time, the court may, for good cause, extend the time . . . if a request is

 made, before the original time or its extension expires . . . .” Defendant seeks this extension

 of time prior to the expiration of the time period in which it is required to respond to the

 Complaint and has shown good cause for the requested extension. Moreover, Defendant

 seeks this extension in good faith and not for purposes of delay.

                                  RULE 3.01(g) CERTIFICATION

        Pursuant to Local Rule 3.01(g), the undersigned certifies that she has conferred with

 plaintiff’s counsel, Donald Pinaud. Mr. Pinaud advised he does not object to the relief

 requested in this motion.

        WHEREFORE, Defendant respectfully requests that this Court grant its motion for an

 extension of time, allowing it through and including Monday, June 17, 2019, in which to

 answer or otherwise respond to the Complaint.

        Dated: May 13, 2019.




                                                  2
Case 3:19-cv-00558-TJC-PDB Document 4 Filed 05/13/19 Page 3 of 3 PageID 41




                                           Respectfully submitted,

                                           LITTLER MENDELSON, P.C.
                                           111 North Magnolia Avenue, Suite 1250
                                           Orlando, Florida 32801
                                           Telephone: (407) 393-2900
                                           Facsimile: (407) 393-2929

                                    By:    /s/ Theresa M. Waugh
                                           Kimberly Doud
                                           Florida Bar No.: 0523771
                                           Email: kdoud@littler.com

                                           Theresa M. Waugh
                                           Florida Bar No. 089593
                                           Email: twaugh@littler.com

                                           Attorneys for Defendant


                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 13th day of May, 2019, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system and I will send a copy via
 email to the following: Donald E. Pinaud, Jr., Law Office of Don Pinaud, 4069 Atlantic
 Blvd., Jacksonville, FL 32207, dp@jaxjustice.com.


                                           /s/ Theresa M. Waugh
                                           Theresa M. Waugh




                                              3
